Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
In view of the Patent Board Decision dated 2/3/2021, the previous rejections of claims 1-27 under 35 U.S.C. 102(a)(1) have been withdrawn.  After further consideration and search, the pending claims are in condition for allowance.  

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest a method for providing remote-control special modes, the method comprising: receiving, by a receiving device, a command from a remote-control device of the receiving device to control a function of the receiving device; in response to receiving the command from the remote-control device, determining, by the receiving device, whether the remote-control device is assigned to a special mode; if it is determined by the receiving device that the remote-control device is assigned to a special mode, then: interpreting, by the receiving device, the command received from the remote-control device according to the special mode; and executing, by the receiving device, the command interpreted according to the special mode; and if it is determined by the receiving device that the remote-control device is not assigned to a special mode, then executing the command as received by the receiving device from the remote-control device.
; in response to the received command to have a remote-control device of the receiving device be in a special mode, record on the receiving device an association of an identifier of the remote-control device with the special mode; and interpret commands received by the receiving device from the remote-control device based on the association of the identifier of the remote-control device with the special mode.
Regarding claim 24, the prior art fails to disclose or fairly suggest a non-transitory computer-readable storage medium having computer executable instructions thereon that, when executed by at least one computer processor, cause the at least one computer processor to: cause a receiving device to assign a remote-control device of the receiving device to a special mode; interpret commands received by the receiving device from the remote-control device assigned to the special mode based on an association stored on the receiving device of an identifier of the remote-control device with the special mode; and respond to a command received by the receiving device from the remote-control device assigned to the special mode differently than the same command received by the receiving device from a different remote-control device that is not assigned by the receiving device to the special mode.
Dependent claims 2-20, 22-23 and 25-27 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687